                Case 19-12220-KBO            Doc 166   Filed 12/17/19   Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                           Chapter 11

 YUETING JIA,                                     Case No. 19-12220-KBO

                       Debtor.                    Hearing Date: December 18, 2019 at 10:00 a.m.

                                                  Dkt Ref. No. 89, 111, 112, 113, 152, 153


 LINFEN INVESTMENT GROUP, LTD.’S JOINDER TO OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS’ RESPONSE TO SHANGHAI LAN CAI ASSET
 MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS THE DEBTOR’S CHAPTER
             11 CASE OR, ALTERNATIVELY, (II) TO TRANSFER
        VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA AND TO
           DEBTOR’S OPPOSITION TO SHANGHAI LAN CAI ASSET
           MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS THE
         DEBTOR’S CHAPTER 11 CASE OR, ALTERNATIVELY, (II) TO
      TRANSFER VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA

          Linfen Investment Group, Ltd. (“Linfen”), creditor and party in interest in the above-

captioned case, by and through undersigned counsel, hereby joins in (the “Joinder”) the

Response of the Official Committee of Unsecured Creditors (the “Committee”) to Shanghai Lan

Cai Asset Management Co, Ltd.’s (“SLC”) Motion (“Motion”) (i) to Dismiss the Debtor’s

Chapter 11 Case or, Alternatively, (ii) to Transfer Venue to the Central District of California (the

“Opposition”) (D.I. 111) and the Debtor’s (“Debtor”) Opposition to Shanghai Lan Cai Asset

Management Co LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or, Alternatively,

(II) to Transfer Venue to the Central District of California (the “Debtor’s Objection”). In support

of this Joinder, Linfen states as follows:

          1.     Linfen joins in and adopts the arguments raised by the Committee and the Debtor

with regard to the Motion, incorporates the arguments set forth therein as though fully set forth

herein, and reserves the right to argue in support of the Opposition and the Debtor’s Objection at

any hearing to consider the Motion or any amended version thereof.


11427098/1
               Case 19-12220-KBO          Doc 166      Filed 12/17/19      Page 2 of 2



         2.    As such, for the reasons set forth in the Opposition and the Debtor’s Objection,

Linfen requests that SLC’s Motion be denied.

         WHEREFORE, Linfen requests that the Court (i) deny approval of the Motion, (ii) deny

the request to either dismiss this bankruptcy case or transfer venue of this bankruptcy case to the

Central District of California, and (iii) grant all other and further relief which is just and proper.



Dated: December 17, 2019                        MORRIS JAMES LLP

                                                /s/ Brya M. Keilson
                                                Brya Keilson, Esq. (DE Bar No. 4643)
                                                500 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 888-6800
                                                Facsimile: (302) 571-1750
                                                E-mail: bkeilson@morrisjames.com

                                                Attorneys for Linfen Investment Group, Ltd.




                                                   2
11427098/1
